Citation Nr: 1530333	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  09-24 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating greater than 10 percent for a macular scar, right eye.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to September 1973.
This matter is before the Board of Veterans' Appeals (the Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Board remanded the Veteran's appeal in August 2012 for additional evidentiary development.  Such was achieved, and the Veteran's claims file has been returned to the Board for further appellate review.


FINDING OF FACT

The Veteran's right eye macular scar is manifested by distant visual acuity correctable to 20/70 in the right eye, and better than 20/40 in the left eye, without demonstration of visual field loss or concentric contraction, pain, rest-requirements, or episodic incapacity.  


CONCLUSION OF LAW

The criteria for an initial a rating in excess of 10 percent for a macular scar of the right eye have not been met or more nearly approximated at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.10, 4.84a, Diagnostic Code 6099-6009 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Concerning VA's duty to notify, the record reflects that VA provided the Veteran with the notice required under the VCAA in letters dated in January and October 2008.

Concerning VA's duty to assist, VA has obtained the Veteran's service treatment records, private and VA treatment records, and his own lay statements.  The Veteran has identified no outstanding evidence, to include any other medical records, that could be obtained to substantiate his increased rating claim, and the Board is also unaware of any such outstanding evidence.  

The Veteran is currently incarcerated, and has been incarcerated for the majority of the appeal period.  The Board acknowledges that VA's duty to assist incarcerated veterans requires it to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow veterans.  Bolton v. Brown, 8 Vet. App. 185 (1995); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  With respect to scheduling the Veteran for an eye examination, VA worked with the Veteran's correctional facility in May 2008 and arranged for the Veteran to have an eye examination on site at the facility.  The examination was reviewed by a VA examiner, who provided additional comments regarding the severity of the Veteran's service-connected macular scar in June 2008.  Subsequently, in August 2012, the Board remanded the Veteran's appeal so that the physician who administered the May 2008 examination could further clarify his observations.  Although the Veteran's correctional facility could not assist with obtaining this clarification, a different VA examiner reviewed the May 2008 report in October 2014 and provided the necessary clarification.   See an April 15, 2015 email from E.G.M. (noting that the correctional center is not completing or assisting with any VA exams or commenting on any opinions).  The Board finds that the AOJ substantially complied with its remand instructions by obtaining the necessary clarification from another available VA physician with appropriate expertise, given the access restrictions imposed on VA by the correctional facility.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

Per the instructions of the Board, the VA physician who reviewed the Veteran's May 2008 examination report in October 2014 indicated that it was as likely as not that the Veteran's abnormal vision field was related to his macular scar.  The physician also indicated that the Veteran had no other eye disability, complication, or symptoms related to his macular scar, which would include the Veteran's diagnosed glaucoma.  Although, the examiner did not identify the cause of the Veteran's glaucoma, as was requested by the Board, the Board finds that the Veteran is in no way prejudiced by proceeding with adjudication of his appeal at this time.  Indeed, the etiology of the Veteran's glaucoma has no bearing on the ultimate outcome of the appeal for an increased rating for his macular scar, especially given the VA physician's finding that the two disabilities are unrelated.  

The Board observes that the findings contained in the above-referenced October 2014 report are adequate for adjudicatory purposes.  Indeed, it is clear that the VA physician who reviewed the Veteran's file was aware of the Veteran's pertinent medical history, and rendered appropriate findings consistent with the other recent evidence of record and supported by clinical rationale.  The Board accordingly finds that VA's duty to assist with respect to obtaining examinations or opinions addressing the nature and etiology of the Veteran's eye disability has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claim has been consistent with said provisions. Accordingly, the Board will address the issue on appeal below.


Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1 , 4.2, 4.10 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

In this case, the RO awarded the Veteran service connection for a macular scar of the right eye in a March 1974 rating decision, and assigned an initial noncompensable disability rating.  Subsequently, in November 1985, the RO increased the Veteran's disability rating from 0 to 10 percent.  The Veteran seeks an increased rating greater than 10 percent for his service-connected macular scar, based on his claim for increase received by VA in August 2007.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue (as in this case), it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Notably, "staged" ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  As discussed in the analysis below, the severity of the Veteran's right eye macular scar has not significantly changed and a uniform evaluation is warranted for the period of the appeal.

During the course of the appeal, VA revised the criteria for rating eye disabilities; however, the changes only apply to claims for benefits received by VA on or after December 10, 2008.  Because the Veteran's claim was received prior to that date, the older criteria apply here, rather than the revised criteria.  See 73 Fed. Reg. 66,543-66,554 (November 10, 2008).  

There is no Diagnostic Code effective prior to 2008 that is specifically designated for a macular scar.  As such, the RO evaluated the Veteran's service-connected disability pursuant to Diagnostic Code 6099-6009.  See the RO's August 2008 rating decision.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned. 38 C.F.R. § 4.27.  Here, the use of Diagnostic Code 6099-6009 reflects that there is no diagnostic code specifically applicable to the Veteran's right eye macular scar and that this disability is rated by analogy to an unhealed injury of the eye.  See 38 C.F.R. § 4.20 (allowing for rating of unlisted condition by analogy to closely related disease or injury).

Former Diagnostic Code 6009 instructs that disabilities be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  The minimum rating during active pathology is 10 percent. 

The Board notes at the outset that in addition to a right eye macular scar, the Veteran has also been noted to have chronic open angle glaucoma (COAG).  Indeed, a May 2008 examiner indicated that the Veteran exhibited an abnormal field consistent with macular trauma and COAG.  See the May 2008 examiner's report at 8.  A prior treatment report dated in September 2006 also noted the presence of an early cataract of the right eye.  See the September 21, 2006 report of Dr. F.R.R.  Development following the Board's August 2012 remand confirmed that the Veteran's abnormal visual field is indeed as likely as not due to his right eye macular scar.  See the October 2014 VA physician's report, at 1.  With respect to the Veteran's glaucoma and right eye cataract, although the October 2014 VA physician also confirmed that the Veteran has no other eye conditions, pertinent physical findings, complications, conditions, signs and/or symptoms related to his macular scar, it is unclear to what extent, if at all, the Veteran's glaucoma and/or cataract also contribute to his abnormal visual field.  When it is not possible to separate the effects of the service-connected disability from nonservice-connected conditions, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  Accordingly, for the purposes of this decision, the Veteran's visual field abnormality will be considered to be related solely to his service-connected right eye macular scar in the adjudication of the claim.  

Turning first to visual acuity, evaluations of defective vision range from ten percent to 100 percent based on impairment of central visual acuity or anatomical loss of one eye or both eyes under the provisions of former Diagnostic Codes 6061 to 6079.  38 C.F.R. § 4.84(a) (2008).  Former Diagnostic Code 6079 allows for a 10 percent disability rating when corrected vision in one eye is no better than 20/70, and corrected vision in the other eye is no better than 20/40.  Former Diagnostic Code 6078 allows for a 20 or 30 percent disability rating when corrected vision in one eye is no better than 20/70, and corrected vision in the other eye is no better than 20/50 or 20/70 respectively.  Notably, the best distant vision obtainable after best correction by glasses will be the basis of rating.  See 38 C.F.R. § 4.75 (2008).  

Upon review of the Veteran's record, to include the Veteran's May 2008 examination report, the October 2014 VA physician noted the Veteran's corrected central visual acuity for distance to be 20/70 in the right eye, and 20/40 or better in his left eye.  See the October 2014 VA physician's report, at 2.  These evaluations correlate to a 10 percent disability rating, and no higher.  As such, a rating in excess of 10 percent is not warranted based on visual acuity impairment.  

Turning next to visual field impairment, as noted above, there is evidence of record that the Veteran experiences an abnormal visual field attributable to his right eye macular scar.  Pertinently however, to warrant a rating greater than 10 percent for impairment of visual field, the disability must manifest in homonymous hemianopsia, visual field loss of the temporal half or nasal half, or concentric contraction less than 60 degrees bilaterally, or less than 15 degrees unilaterally.  38 C.F.R. § 4.84(a), Diagnostic Code 6080 (2008).  

Significantly, upon review of the field of vision testing, the October 2014 VA physician specified that the Veteran had no visual field contraction and no visual field loss, which would include homonymous hemianopsia.  Rather, only a centrally located scotoma of the right eye was identified.  Based on these results, a rating in excess of 10 percent is also not warranted based on visual field impairment. 

The Board wishes to make clear that although a minimum 10 percent disability rating is assigned for unilateral, large or centrally located pathological scotoma under former Diagnostic Code 6081, this disability is to be rated on the loss of central visual acuity or impairment of field vision and is not to be combined with any other rating for visual impairment.  38 C.F.R. § 4.84a, Diagnostic Code 6081 and associated Note (2008).  Even assuming the scotoma is related to his right eye macular scar, the Veteran is not entitled to a rating greater than 10 percent under either evaluation of visual acuity or visual field impairment, as discussed above, and a separate rating may not be assigned per former Diagnostic Code 6081's associated Note.  

Other than vision problems, the record does not suggest that the Veteran has experienced any other additional symptomatology associated with his service-connected macular scar.  Indeed, a June 2008 VA physician reviewed the Veteran's May 2008 examination report and determined that the Veteran had no general eye symptoms, no pain, redness, swelling or discharge, and no duration of incapacitation requiring rest; rather he complained only of blurred vision.  See the June 2008 VA physician's report, at 1.  In addition, the October 2014 VA physician determined that the Veteran had no other symptoms other than what she already described in her report (visual acuity impairment, abnormal field, scotoma) that were attributable to his macular scar.  Accordingly, no active pathology is identified in the record, and a rating greater than 10 percent under former Diagnostic Code 6009 is not warranted.  

The Veteran argues that he should be awarded two separate ratings for his right eye disability, one for visual acuity impairment and one for visual field impairment.  See the Veteran's July 2009 VA Form 9, at 2.  Significantly however, the Board is constrained by the diagnostic criteria available.  Indeed, former Diagnostic Code 6009 requires that the Veteran's disability be rated 10 to 100 percent for impairment of visual acuity or field loss, but not both.  See Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  In this case, a rating greater than 10 percent is not for application either under the criteria outlined above for visual acuity impairment or visual field impairment.

The Veteran has also asserted that the AOJ failed to consider whether he could be entitled to a higher rating under other diagnostic codes.  The Board has considered whether any diagnostic code other than former Diagnostic Code 6009 would be more appropriate in this case, but finds that 6009 is indeed the most appropriate given the nature of the Veteran's disability and demonstrated symptomatology.  In particular, the Board has considered rating the Veteran's disability under former Diagnostic Code 6011, localized scar of the retina, but finds that doing so would in no way avail the Veteran, as the maximum rating for such disability is only 10 percent.  

Moreover, even if the Board were to evaluate the case based upon the current version of Diagnostic Code 6009 for an unhealed eye injury, the claim would still be denied.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has the fundamental authority to decide a claim in the alternative.).  This Code provides that such condition is evaluated based upon either visual impairment or incapacitating episodes, whichever results in the higher evaluation.  See 38 C.F.R. § 4.79 (2014).  The Veteran's service-connected right eye macular scar has already been evaluated based upon impairment of visual acuity, and the current criteria still provide that a 10 percent rating is to be assigned with visual acuity of 20/70 in one eye and 20/40 or better in the other.  Moreover, without evidence of field loss or concentric contraction, a rating higher than 10 percent also remains unavailable under the current criteria for field of vision impairment.  As above, even if the Board were to assume that the Veteran's centrally located scotoma is related to his macular scar, the current criteria similarly provides for a minimum 10 percent rating (which does not avail the Veteran), or a higher rating based on visual impairment if available, which it is not.   Further, the October 2014 VA physician stated that the Veteran did not have incapacitating episodes as defined by VA regulations, nor is such indicated by the other evidence of record.

The Board recognizes the Veteran's own assertions that his eyesight has worsened in severity over time.   He is certainly competent to observe as much.  Crucially however, the medical evidence prepared by skilled neutral professionals demonstrate that any worsening that may have occurred simply does not reach the level of severity required to warrant the assignment of an increased disability rating in excess of 10 percent.  

The Board accordingly finds that a schedular rating in excess of 10 percent has not been met or more nearly approximated at any time during the rating period on appeal.  Indeed, the Veteran's right eye macular scar is manifested by distant visual acuity correctable to 20/70 in the right eye, and better than 20/40 in the left eye, without demonstration of visual field loss or concentric contraction, pain, rest-requirements, or episodic incapacity.  

Extraschedular consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

In this case, the discussion above reflects that the symptomatology associated with the Veteran's right eye macular scar-i.e. vision problems-is fully contemplated by the applicable rating criteria.  The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestation shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  All potentially relevant rating codes have been considered and evaluated.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.   Therefore, referral for consideration of an extraschedular rating for the disability on appeal is not warranted.  38 C.F.R. § 3.321(b)(1).

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disability, -namely, a bilateral hearing loss disability-in concluding that referral for consideration of an extraschedular rating is not warranted. 

For the foregoing reasons, the Board concludes that there is no basis for staged ratings of the Veteran's right eye macular scar, as his symptoms have been primarily the same throughout the appeal period.  In this regard, the Board finds that a rating greater than 10 percent is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Finally, the Board adds that the record does not reveal that the Veteran is claiming to be rendered unemployable by virtue of his right eye macular scar, and the Board finds that the record has not raised an implied claim for a total disability rating based on individual unemployability due to service-connected disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); thus no discussion or remand of such a claim in warranted.  




ORDER

A rating in excess of 10 percent for a right eye macular scar is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


